Citation Nr: 0411755	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  01-02 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 6, 
1999, for an apportionment of the veteran's VA benefits.  

(The issues of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for hepatitis, entitlement to an 
increased disability evaluation for service-connected 
bilateral hearing loss, currently rated as 50 percent 
disabling, and entitlement to a total disability rating for 
compensation purposes based on individual unemployability, 
are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	None



Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.  It has been determined that the appellant, the 
veteran's estranged spouse, is entitled to receive an 
apportionment of the veteran's VA benefits.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in March 2003, it was remanded to the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO) for the purpose of affording the 
appellant a hearing before a traveling Veterans Law Judge.  

In March 2003, the appellant withdrew her request for a 
hearing.  The case was returned to the Board and is now ready 
for further appellate review.  

The Board notes in passing that in November 2000, the veteran 
filed a request for the termination of the apportionment of 
his VA benefits to the appellant.  This request has yet to be 
addressed and is referred to the RO for appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).



FINDINGS OF FACT

1.  A claim for entitlement to an apportionment of the 
veteran's VA benefits was received by the RO on October 6, 
1999. 

2.  A Special Apportionment Decision, dated in March 2000, 
awarded the appellant a special apportionment of the 
veteran's VA benefits, effective from November 1, 1999, the 
first day of the month following the receipt of the claim for 
apportionment of the veteran's award.  


CONCLUSION OF LAW

There is no legal basis for granting an apportionment of the 
veteran's VA benefits for any period of time prior to October 
6, 1999.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(e) (2003); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is separated from the veteran and has been 
awarded a special apportionment of his VA benefits, effective 
from October 6, 1999.  She argues that she should have 
received her apportionment retroactively back to the time 
when the veteran first came into receipt of additional VA 
benefits based upon her dependency in January 1996.  She 
admits that she did not apply for an apportionment until 
October 1999, but argues that since the veteran had not 
supported her for the time period in which he had received 
retroactive benefits for her, she should be equitably 
entitled to the portion of those benefits that were awarded 
to him based upon her status as his dependent spouse.  

The facts of this case are not in dispute.  The veteran has 
been in receipt of VA compensation benefits, at the combined 
rate of 20 percent, effective from June 1991; 80 percent, 
effective from December 1994; and 50 percent, effective from 
March 1998.  The veteran and the appellant were married in 
December 1995.  The veteran has been in receipt of additional 
benefits for his spouse, the appellant, effective from 
January 1, 1996. 

A claim for entitlement to an apportionment of the veteran's 
VA benefits for the benefit of the appellant was received by 
the RO on October 6, 1999.  A Special Apportionment Decision, 
dated in March 2000, awarded the appellant a special 
apportionment of the veteran's VA benefits, effective from 
November 1, 1999, the first day of the month following the 
receipt of the claim for apportionment of the veteran's 
award.  

Applicable law provides that a veteran's compensation or 
pension may be specially apportioned if hardship is shown to 
exist on the part of the veteran's dependents as long as such 
apportionment would not cause undue hardship to the veteran.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. § 3.451 (2003).  

Congress has promulgated specific rules governing effective 
dates for awards of monetary benefits, including payments of 
apportionment.  38 U.S.C.A. § 5110.  Unless specifically 
provided otherwise, the effective date of an award must be 
fixed in accordance with the facts found, but not earlier 
than the date the claim was received.  38 U.S.C.A. § 5110(a) 
(West 2002).  

The pertinent provisions of 38 C.F.R. § 3.400(e), which 
implement the statute, indicate that apportionments will be 
made effective in accordance with the facts found on original 
claims, but on other claims from the first day of the month 
following the month in which the claim for apportionment is 
received.

As noted above, the appellant contends that the effective 
date should go back to 1996, which is when the veteran began 
receiving additional VA benefits for her based upon her 
dependency.  She concedes that she did not file a claim for 
apportionment until October 1999, but states that it is only 
equitable that she receive additional benefits based upon the 
earlier time period.

The appellant's contentions have been considered.  However, 
Congress has established specific rules governing effective 
dates in 38 U.S.C.A. § 5110 (West 2002), and VA is not free 
to disregard those rules without statutory authority.  In 
other words, VA cannot award a retroactive effective date 
prior to the date it receives a claim unless there is 
specific statutory authority for such a retroactive effective 
date.  Nothing in Chapter 53 of Title 38, United States Code, 
provides authority for awarding an apportionment earlier than 
the date on which VA receives the claim.  A Federal agency's 
power is no greater than that delegated to it by Congress.  
Lyng v. Payne, 476 U.S. 926, 937 (1986).  Accordingly, VA's 
authority to award benefits is limited to the awards 
expressly authorized by statute and VA may not award benefits 
in a manner not provided by statute.

While the appellant seeks an effective date beginning in 
1996, the Board is unable to find anything in the record 
which would tend to show that this case involved an original 
claim, or that any claim for apportionment on behalf of the 
appellant was submitted prior to October 6, 1999.  Thus, 
application of 38 C.F.R. § 3.400(e) requires that November 1, 
1999, the first day of the month following the month in which 
the appellant's claim was received, be set as the effective 
date of the award of apportionment.  38 U.S.C.A. § 5111 (West 
2002).

Since the effective date in this case is governed by the date 
of receipt of the claim for an apportionment, and not the 
date that the veteran began receiving additional benefits for 
the appellant, the proper effective date for payment of the 
apportionment to the appellant is November 1, 1999, and no 
earlier.  38 U.S.C.A. §§ 5110(a), 5111 (West 2002); 38 C.F.R. 
§§ 3.31, 3.400(e) (2003).  

The pertinent facts in this case are not in dispute and the 
law is dispositive.  Therefore, the claim must be denied or 
the appeal terminated because of the absence of legal merit 
or lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Finally, the Board notes that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is not applicable in cases such 
as this where the law as mandated by statute, and not the 
evidence, is dispositive of the claim.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).


ORDER

Entitlement to an effective date, prior to October 6, 1999, 
for the payment of an apportionment to the appellant of the 
veteran's VA benefits is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



